Citation Nr: 0724746	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myositis of the 
lumbar spine (low back disability).  

2.  Entitlement to service connection for a stomach 
condition. 

3.  Entitlement to service connection for a throat condition. 

4.  Entitlement to service connection for a hiatal hernia and 
gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for liver inflammation. 

6.  Entitlement to service connection for phimosis and 
residual conditions of circumcisions. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for low back disability, a stomach 
condition, a throat condition, hiatal hernia with GERD, liver 
inflammation, and phimosis and the residual conditions of a 
circumcision. 

The veteran's low back, stomach and hiatal hernia with GERD 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of a chronic throat 
condition. 

2.  The veteran does not have a diagnosis of a chronic liver 
condition. 

3.  The veteran does not have a diagnosis of phimosis or 
residual conditions of circumcisions.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a throat 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§  3.303, 3.304.  

2.  The criteria for service connection for a liver condition 
have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§  
3.303, 3.304.  

3.  The criteria for service connection for phimosis and the 
residual conditions of circumcisions have not been met.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§  3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The RO failed to provide the 
veteran with the criteria for the assignment of a rating and 
effective date for any conditions for which service 
connection may be granted.  In this case, service connection 
is not granted for any issue and a rating and effective date 
will not be assigned.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army aircraft weapons technician.  
He contends that all claimed conditions first manifested in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Liver Inflammation and Throat Conditions

The veteran contends that his digestive system conditions 
first manifested in service and that his chronic sore throat 
is related to digestive reflux. 

Service medical records showed that the veteran sought 
treatment in June 1971 for epigastric pain.  The examiner 
noted that he had difficulty understanding the symptoms 
because of language difficulty.  He prescribed a trial of 
over-the-counter antacid medication.  There was no follow-up 
examination or treatment. 

In December 1972, an examiner noted the veteran's reports of 
productive cough, high temperature, and one episode of 
nausea.  The examiner prescribed a cough suppressant and 
aspirin.  Three days later, the veteran was again examined 
for cough, sore throat, and an epigastric burning sensation.  
The examiner noted enlarged, infected tonsils but no other 
abnormalities and diagnosed an upper respiratory infection.  
He noted the veteran's reports of stomach upset for several 
months and diagnosed indigestion.  He prescribed medication, 
and the veteran was returned to duty.  In physical 
examinations in August 1972 and August 1973, the examiners 
noted no abnormal gastrointestinal or throat conditions, and 
the veteran signed a statement in the reports that he was in 
good health, listing no on-going problems. 

In an October 2004 RO hearing, the veteran stated that he had 
used antacid medications since 1972 for gastric distress.  He 
stated that after service in 1975 he worked at a VA hospital 
and continued to take antacid medication regularly.  It was 
not clear if he received medical treatment; however, he 
stated that he had inquired about records of care by this 
facility and was told that they had been transferred to 
another location.  He further stated that he had been treated 
with antacids by private physicians from the 1970s to 2000.  
He also stated that physicians have told him that he has an 
enlarged liver and that he experienced recurrent sore throats 
as a result of reflux.  

Private medical records from July 1978 to December 1994 are 
substantially illegible but do show some prescribed 
medications and a diagnosis of a bone disease of the hand but 
no clear diagnoses of liver or throat disorders.  

In January 2000, the veteran sought treatment at a VA 
emergency room for several conditions including persistent 
heartburn.  In April 2000, a VA examiner noted the veteran's 
reports of chronic cough and episodes of gastric pain and 
heartburn.  The examiner diagnosed GERD and ordered tests to 
rule out a peptic ulcer.  The examiner also noted a vitamin 
B12 deficiency that she attributed to the veteran's reported 
alcohol use and vitamin depletion in the liver metabolism.  
She did not  diagnose a liver disorder.  In July 2000, an 
upper gastrointestinal test series showed a sliding hiatal 
hernia with evidence of reflux and an esophageal pseudo-polyp 
but no ulcers.  

In May 2001, a VA consulting physician noted that the veteran 
had a history of liver swelling that had been worked-up 
without any final result as well as a history of esophageal 
hernia and reflux.  He noted no symptoms or pathology of the 
liver or throat and did not diagnose any liver or throat 
disorders.  

VA outpatient treatment records, dated from November 2001 to 
December 2002, show no on-going symptoms, examination, or 
treatment for any digestive disorders or throat conditions.  

The Board concludes that service connection for liver and 
throat disorders are not warranted because there is no 
evidence of a current diagnosis of any disease of the liver 
or throat.  The veteran's chronic gastrointestinal distress 
was diagnosed as hiatal hernia with reflux and hyperacidity 
and is addressed in the Remand section of this decision.  

The Board acknowledges the veteran's reports that he was told 
he had an enlarged liver.  However, no such observation was 
noted in any service or post-service medical record, and 
there is no diagnosis of any liver disease.  

The veteran was treated once in service for a sore throat in 
service that was diagnosed as enlarged tonsils related to an 
upper respiratory infection.  In 2000, the veteran reported 
symptoms of a sore throat.  As a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the etiology of his current extremity symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, symptoms of 
a chronic sore throat were not reported in the November 2001 
examination or in any subsequent outpatient treatment 
records.  There is no diagnosis of a chronic throat 
condition. 

The weight of the credible evidence demonstrates that the 
veteran does not have a current liver or throat disorder.  As 
the preponderance of the evidence is against these claims the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Phimosis and the Residual Conditions of Circumcisions

Service medical records showed that the veteran underwent an 
uncomplicated circumcision in February 1973 to correct 
phimosis.  In an August 1973 discharge examination, a 
physician noted no abnormal genitourinary conditions, and the 
veteran signed a statement in the report that he was in good 
health and listed no on-going problems.

Records in the claims file show that the veteran was married 
and was the father of two children.  He divorced in March 
2001.  In an April 2001 psychosocial assessment, a VA social 
worker noted that the veteran was living with his mother. The 
social worker noted that the veteran reported unemployment 
due to physical conditions but was unable to assess the 
veteran's degree of sexual function.  

In a November 2001 VA general medical examination, a 
physician noted the veteran's report of circumcision in 
service but noted no complaint or current genitourinary 
condition.  In May 2002, a VA primary care examiner noted the 
results of a general examination with no symptoms of a 
genitourinary condition or complaint of sexual dysfunction.  
However, in June 2002, a VA urologist diagnosed penile 
chordee and the veteran underwent a successful, uncomplicated 
frenulectomy to correct the condition.  

In January 2003, a VA examiner noted the veteran's history of 
a circumcision in service and the frenulectomy in 2002.  He 
also noted that the veteran reported undergoing a vasectomy 
fifteen years earlier.  He noted the veteran's reports that 
the short frenulum had affected his sexual activity causing 
emotional distress and loss of erectile function.  On 
physical examination, the examiner noted no abnormal 
conditions or penile deformities.  He stated that the loss of 
erectile power reported by the veteran was related to 
psychological factors and that physically the veteran should 
not have problems with sexual function.  

In an October 2004 RO hearing, the veteran restated that the 
short frenulum was present after his first circumcision in 
service and caused emotional distress that affected his 
sexual performance for many years.  He stated that since his 
divorce he remained away from sexual activity.  However, he 
did not contend that his current physical condition was a 
barrier to any future activity.  

The Board concludes that service connection for phimosis and 
the residual conditions of circumcision is not warranted 
because the veteran does not have a current physical 
disability that impairs sexual function.  As noted by the VA 
examiner in 2003, the frenulectomy in 2002 successfully 
corrected a physical deformity.  The veteran does not have 
phimosis or a residual physiological condition that limits 
sexual function.  

The weight of the credible evidence demonstrates that the 
veteran currently does not have phimosis or any residual 
condition from circumcision.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a throat condition is denied. 

Service connection for a liver condition is denied. 

Service connection for phimosis and the residual conditions 
of circumcision is denied.  

REMAND

In the opinion of the Board, additional development of the 
claims for service connection for low back disability, hiatal 
hernia with GERD and a stomach condition is necessary. 

Service medical records showed that the veteran sought 
treatment for low back pain and the veteran reports having 
chronic low back problems since that time and of receiving 
private treatment following service.  At his October 2004 
hearing, he also stated that he was unable to properly 
describe his symptoms to military examiners because of 
language difficulties.  Although the veteran was afforded a 
VA examination in December 2002, the examiner did not offer 
an opinion as to whether the veteran it is at least as likely 
as not that the veteran's current low back disability is 
related to or had its onset during service.  As such, this 
issue must be remanded.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Further, as noted above, the veteran reports that he had used 
antacid medications since 1972 for gastric distress, and that 
in 1975 he worked at a VA hospital and continued to take 
antacid medication regularly.  He further indicated that he 
had been treated with antacids by private physicians from the 
since the 1970s and has been diagnosed as having GERD.  The 
Board notes that the record contains no medical opinion on a 
relationship, if any, to the veteran's gastrointestinal 
symptoms in service.  Since there is medical evidence of 
current diagnoses, and lay and medical evidence that suggests 
a relationship to earlier treatment in service, a medical 
assessment is necessary to decide the claims.  McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding records of 
the veteran's treatment for back or 
gastrointestinal problems.  This should 
specifically include requesting the 
veteran to identify the VA hospital where 
he worked in 1975 and inquiring whether 
he received medical treatment at this 
facility, and the dates of any such 
treatment.  Associate any records 
obtained with the claims file.  

2.  The AMC should afford the veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a low back disability that is 
related to or had its onset during 
service.  The claims folder should be 
made available to the examiner, who is 
asked to review it.  The examiner should 
diagnose all low back disabilities found 
to be present, and must opine as to 
whether it is at least as likely as not 
that any low back disability found to be 
present had its onset in, or is related 
to service.  In offering this assessment, 
the examiner must acknowledge the 
veteran's report of a continuity of 
symptomatology and the documented in-
service complaints and treatment for low 
back problems.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

3.  The AMC should schedule the veteran 
for an appropriate VA examination.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's hiatal hernia, GERD, and 
hyperacidity and provide an opinion 
whether these conditions or any other 
gastrointestinal conditions are at least 
as likely as not related to treatment for 
symptoms of heartburn and indigestion in 
service or any other aspect of service.  
In offering this assessment, the examiner 
must acknowledge the veteran's report of 
a continuity of symptomatology and the 
documented in-service complaints and 
treatment for low back problems.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

4.  Then, readjudicate the veteran's 
claims.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


